Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrin W. Caldwell appeals the district court’s order granting his motion to reduce his sentence filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm. See United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied, — U.S. —, 129 S.Ct. 2401, 173 L.Ed.2d 1296 (2009). We deny the Government’s motion to dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.